Exhibit 10.1
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Attention: President and CEO
Santarus, Inc.
3721 Valley Centre Drive, Suite 400
San Diego, California 92130
11th Feb 2011
Dear Sirs,
Amendment to License Agreement dated 9 October 2009
On 9 October 2009 Norgine B.V. (“Norgine”) and Santarus, Inc., (“Santarus”)
entered into a License Agreement (the “Agreement”). Pursuant to Section 15.5.4
of the Agreement, Santarus and Norgine now wish to amend the Agreement to
include European Patent Application No. 07871127.2 (Publication No. 2068841),
Great Britain Patent Application No. GB 0719990.4 (Publication No. GB 2444593),
and Great Britain Patent Application No. GB 0910544.6 (Publication No. GB
2459393) as Other Santarus Patents and to add such patent applications to
Exhibit 1.37(B) of the Agreement, and to include European Patent Application
No. 10157716.1 (Publication No. 2201952), European Patent Application No.
10187771.6, Norway Patent Application No. 20023313, and Poland Patent
Application No. Pl-357144 (Patent No. 201906) as Missouri Patents and to add
such patent applications to Exhibit 1.37(A). Accordingly it is hereby agreed
that Exhibit 1.37(A) and Exhibit 1.37(B) shall now be replaced by the attached
amended and restated Exhibit 1.37(A) and Exhibit 1.37(B)(the “First Amendment”).
The First Amendment shall take effect from the last date of signature below.
This letter shall be governed by, and construed and enforced in accordance with
the laws of New York. Each party submits to the jurisdiction of the courts of
New York.
In this letter capitalised words and phrases shall have the same meaning as in
the Agreement save as otherwise set out herein.

     
Yours sincerely
   
 
   
/s/ F.P. Nooteboom
 
   
For and on behalf of Norgine B.V.
   
 
   
February 14, 2011
   
 
   
Date
   
 
   
Acknowledged, agreed and accepted by
   
 
   
/S/ Gerald T. Proehl
   
 
   
Santarus, Inc.
   
 
   
March 3, 2011
   
 
   
Date
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.37 A(1)

                      Title   Country   Application Number   Status   Ownership
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     01904818.0     Granted as
EP1246622(3)   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     04003380.5     Abandoned   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     02768296.2     Abandoned   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     03710694.5     Pending   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     06020125.8     Abandoned   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     10157716.1     Pending   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     10187771.6     Pending   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  Norway(2)     20023313     Pending   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  Poland(2)   PL-357144   Granted as 201906   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  ISRAEL(2)     150696     Pending   Licensed from Univ. Missouri
 
                   
A Novel Formulation, Omeprazole Antacid Complex-Immediate Release for Rapid and
Sustained Supression of Gastric Acid
  EPO(2)     04713382.2     Pending   Santarus and Univ. Missouri (4) (5)
 
                   
A Novel Formulation, Omeprazole Antacid Complex-Immediate Release for Rapid and
Sustained Supression of Gastric Acid
  EPO(2)     05735477.1     Pending   Santarus and Univ. Missouri (4) (5)
 
                   
Immediate-Release Formulation of acid-Labile Pharmaceutical Compositions
  EPO(2)     04778879.9     Abandoned   Santarus and Univ. Missouri (4) (6)

[***]
[***]
[***]
[***]
[***]
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.37 B(1)

                      Title   Country   Application Number   Status   Ownership
Pharmaceutical Formulations Useful for Inhibiting Acid Secretion and Methods for
Making and Using Them
  EPO(2)     05755940.3     Pending   Santarus
 
                   
Pharmaceutical Formulations Useful for Inhibiting Acid Secretion and Methods for
Making and Using Them
  EPO(2)     04778425.1     Pending   Santarus
 
                   
Pharmaceutical Formulation and Method for Treating Acid-Caused Gastrointestnal
Disorders
  EPO(2)     04778512.6     Pending   Santarus
 
                   
Combination of Proton Pump Inhibitor and Sleep Aid
  EPO(2)     04818347.9     Abandoned   Santarus
 
                   
Combination of Proton Pump Inhibitor, Buffering Agent and Nonsteroidal
anti-inflammatory agent
  EPO(2)     05722791.0     Pending   Santarus
 
                   
Combination of Proton Pump Inhibitor, Buffering Agent, and Prokinetic Agent
  EPO(2)     05804774.7     Abandoned   Santarus
 
                   
A Novel Formulation, Omeprazole Antacid Complex-Immediate Release for Rapid and
Sustained Supression of Gastric Acid
  EPO(2)     04713382.2     Pending   Santarus and Univ. Missouri (3) (4)
 
                   
A Novel Formulation, Omeprazole Antacid Complex-Immediate Release for Rapid and
Sustained Supression of Gastric Acid
  EPO(2)     05735477.1     Pending   Santarus and Univ. Missouri (3) (4)
 
                   
Immediate-Release Formulation of acid-Labile Pharmaceutical Compositions
  EPO(2)     04778879.9     Abandoned   Santarus and Univ. Missouri (3) (5)
 
                   
Novel Formulations of Proton Pump Inhibitors and Methods of Using These
  EPO(2)     07871127.2     Pending   Santarus
 
                   
Novel Formulations of Proton Pump Inhibitors and Methods of Using These
  GB(2)   GB 0719990.4   Granted   Santarus
 
                   
Novel Formulations of Proton Pump Inhibitors and Methods of Using These
  GB(2)   GB 0910544.6   Granted   Santarus

[***]
[***]
[***]
[***]
[***]
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 